NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARY HUMBERTO CLAVIJO CRUZ;                       No.   19-71183
JHON ERIK CLAVIJO GONZALEZ,
                                                 Agency Nos.      A202-176-681
                Petitioners,                                      A202-176-680

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 30, 2020**
                                  Pasadena, California

Before: BEA and BADE, Circuit Judges, and McCALLA,*** District Judge.

      Ary Humberto Clavijo Cruz and his son, Jhon Erik Clavijo Gonzalez

(collectively “Petitioners”), natives and citizens of Colombia, petition for review of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jon P. McCalla, United States District Judge for the
Western District of Tennessee, sitting by designation.
the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s denial of their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We

review the agency’s decisions for substantial evidence. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). Exercising jurisdiction under 8 U.S.C.

§ 1252, we deny the petition for review.

1.    Substantial evidence supports the agency’s denial of Petitioners’ claims for

asylum and withholding of removal because they failed to demonstrate that the

Colombian government was unable or unwilling to protect them from Los

Rastrojos, a criminal gang without any political leaning. See Madrigal v. Holder,

716 F.3d 499, 507–08 (9th Cir. 2013); see also Reyes-Reyes v Ashcroft, 384 F.3d
782, 788 (9th Cir. 2004). Petitioners’ claims that the BIA failed to consider the

Colombian government’s ability to protect them, and that the BIA failed to

consider evidence bearing on that issue, are not supported by the record.

2.    Substantial evidence supports the agency’s denial of CAT protection

because Petitioners failed to show it is more likely than not that they would be

tortured by or with the consent or acquiescence of the government if returned to

Colombia. See Garcia-Milian, 755 F.3d at 1034 (Police ineffectiveness is not

enough to establish an entitlement to relief, “absent evidence of corruption or other

inability or unwillingness to oppose criminal organizations.”).


                                           2
3.    Substantial evidence in the record supports the conclusion that Petitioners

can safely and reasonably relocate within Colombia. See Knezevic v. Ashcroft, 367
F.3d 1206, 1214 (9th Cir. 2004).

      Petitioners’ motion for stay of removal is denied as moot.

      PETITION FOR REVIEW DENIED.




                                         3